                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO

MURRAY POTTER,

       Plaintiffs

v.                                                       No. 2:20-cv-00823 KWR/KRS

FRANK TORRES and
CITY OF LAS CRUCES,

       Defendants.

                    ORDER GRANTING STIPULATED MOTION
                     TO MODIFY THE SCHEDULING ORDER

       THIS COURT, having reviewed the Stipulated Motion to Modify the Scheduling

Order, [Doc. 27], and being fully advised finds that the motion should be granted.

       IT IS HEREBY ORDERED that the Court adopts the following deadlines:

           Plaintiff’s Expert Deadline:      July 21, 2021

           Defendants’ Expert Deadline:      August 23, 2021

           Termination of Discovery:         September 23, 2021

           Motions Related to Discovery:     October 8, 2021

           Dispositive Motion Deadline:      October 25, 2021

           Pretrial Order: Plaintiff to Defendant:   November 29, 2021

                              Defendant to Court:    December 13, 2021

       ALL OTHER deadlines in the Scheduling Order [Doc. 18] remain in place.




                                             ______________________________
                                             Honorable Judge Kevin Sweazea
                                             United States Magistrate Judge




                                             1
